 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
        WORKNESH LAKEW,
 8                            Plaintiff,
                                                       C18-237 TSZ
 9          v.
                                                       MINUTE ORDER
10      SAFEWAY, INC., et al.,
11                            Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)     Plaintiff’s motion, docket no. 14, pursuant to Federal Rule of Civil
14
   Procedure 56(d), to continue the motion for summary judgment brought by defendant
   Safeway, Inc. (“Safeway”) is GRANTED. Safeway’s motion for summary judgment,
15
   docket no. 9, is RENOTED to February 15, 2019. Plaintiff may file a supplemental
   response, not to exceed twelve (12) pages in length, along with any supporting materials,
16
   on or before February 8, 2019. Safeway may file a supplemental reply, not to exceed six
   (6) pages in length, by the new noting date.
17
          (2)     Although plaintiff made an accusation, in response to Safeway’s motion for
18 summary judgment, that Safeway has spoliated evidence, plaintiff has not yet filed and
   properly noted a motion seeking remedies for any spoliation, and the Court declines to
19 address the issue at this time. The Court observes, however, that plaintiff has named as a
   Doe defendant the individual who allegedly caused the spill at issue. The Court also
20 observes that the deadlines for joining additional parties and amending pleadings have
   expired. The parties are DIRECTED to meet and confer and to file a Joint Status Report,
21 within twenty-one 21 days of the date of this Minute Order, indicating (i) whether the
   Doe defendant can be and/or has been identified, (ii) whether any inability to identify the
22

23

     MINUTE ORDER - 1
 1 Doe defendant is related to the alleged spoliation of evidence, and (iii) whether plaintiff’s
   claim against the Doe defendant should be dismissed (either with or without prejudice).
 2
          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 3 record.

 4         Dated this 24th day of October, 2018.

 5                                                   William M. McCool
                                                     Clerk
 6
                                                     s/Karen Dews
 7                                                   Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
